Exhibit 10.2 confidential LICENSE AGREEMENT BY AND BETWEEN AKEBIA THERAPEUTICS, INC. AND Vifor (INTERNATIONAL) LTD. Dated May 12, 2017 [***] Portions of this exhibit have been redacted pursuant to a confidential treatment request. An unredacted version of this exhibit has been filed separately with the Commission. CONFIDENTIAL Table of Contents Pages Article 1 DEFINITIONS 2 Article 2 GOVERNANCE 9 Article 3 LICENSE GRANT 10 Article 4 SALES OF LICENSED PRODUCTS 10 Article 5 SUPPLY AGREEMENTS 12 Article 6 PRICING AND PRICE REPORTING 14 Article 7 EXCLUSIVITY 14 Article 8 REGULATORY 15 Article 9 TRADEMARKS; NAMES 15 Article 10 MANUFACTURING AND SUPPLY 16 Article 11 PAYMENTS 17 Article 12 INFORMATION AND ADVERSE DRUG EVENTS AND REPORTS 18 Article 13 REPRESENTATIONS, WARRANTIES, AND COVENANTS 19 Article 14 CONFIDENTIALITY 22 Article 15 INDEMNIFICATION 24 Article 16 TERM AND TERMINATION 25 Article 17 DISPUTE RESOLUTION; GOVERNING LAW 29 Article 18 MISCELLANEOUS 30 Schedule 1.7 (Akebia Patents) Schedule 1.9 (Akebia Trademarks) Schedule 1.12 (Executive Leadership Teams) Schedule 5.4 (Authorized Dialysis Centers) i [***] Portions of this exhibit have been redacted pursuant to a confidential treatment request. An unredacted version of this exhibit has been filed separately with the Commission. CONFIDENTIAL LICENSE AGREEMENT
